Citation Nr: 0505967	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of 
a shell fragment wound of the left lower extremity, Muscle 
Group XI, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
right wrist and hand with ulnar neuropathy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1971.  He served in Vietnam and was awarded, among 
other decorations, the Combat Action Ribbon, the Purple Heart 
Medal, and the Silver Star.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In the January 2003 rating decision, the RO denied service 
connection for degenerative joint disease of the right elbow.  
The veteran filed a notice of disagreement as to that issue, 
and a statement of the case was issued in August 2003.  
However, in an October 2003 VA Form 9, he withdrew his claim.  

In a May 2004 rating decision, the RO granted service 
connection for bilateral hearing loss.  A noncompensable 
(zero percent) percent rating was assigned, effective October 
10, 2003.  The RO also denied entitlement to service 
connection for post-traumatic stress disorder.  To date, the 
veteran has not filed a notice of disagreement as to those 
decisions.  Therefore, those issues are not currently in 
appellate status, and accordingly they will not be addressed 
in this remand.




REMAND

Reasons for remand

In his VA Form 9, dated in October 2003, the veteran 
requested a video conference hearing at the local RO.  
Documentation reflects that the veteran was scheduled for a 
video conference hearing with the undersigned Veterans law 
Judge on March 1, 2005, with the veteran to report to the 
Chicago RO.  

In a report of contact dated in February 2005, the veteran's 
representative, on behalf of the veteran, requested that the 
video conference hearing be held at the RO in St. Louis, 
Missouri, as the veteran could not afford to travel to 
Chicago.  It appears that due to a quirk in geography, the 
veteran's home town is much closer to St. Louis than it is to 
Chicago.  In fairness to the veteran, the Board believes that 
the hearing should be scheduled to be held at the St. Louis 
RO.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA should schedule the veteran for a 
video conference hearing at the St. Louis 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




